Citation Nr: 0800242	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  03-24 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss from September 27, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1961 to February 1964.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for bilateral hearing loss, rated 
noncompensable from October 2002.  In November 2003, a Travel 
Board hearing was held before the undersigned.  A transcript 
of this hearing is of record.

This case was before the Board in September 2004 when it was 
remanded for additional development.  A June 2006 rating 
decision granted an increased rating effective from September 
24, 2004.  This case was again before the Board in February 
2007 when the Board decided the matter of entitlement to a 
compensable rating for bilateral hearing loss prior to 
September 27, 2004, and remanded the matter of entitlement to 
a rating in excess of 20 percent for bilateral hearing loss 
from September 27, 2004 for additional development.


FINDING OF FACT

Audiometric testing has revealed Level VII hearing in the 
right ear and Level IV hearing in the left ear in September 
2004; Level VI hearing in the right ear and Level V hearing 
in the left ear in February 2005; and Level VII hearing in 
the right ear and Level III hearing in the left ear in July 
2007.


CONCLUSION OF LAW

A rating in excess of 20 percent for bilateral hearing loss 
is not warranted for any period of time since September 27, 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Tables VI and 
VII, Diagnostic Code (Code) 6100 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the claim decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, an October 
2002 letter explained the evidence necessary to substantiate 
the claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or information he had that might support 
his claim.  A June 2003 statement of the case (SOC) provided 
the veteran with notice of the criteria for rating hearing 
loss .  In a June 2006 letter, the veteran was given notice 
regarding ratings and effective dates of awards.  In a 
February 2007 letter, the veteran was again given notice 
regarding ratings and effective dates of awards, see 
Dingess/Hartman, supra.  He has had ample opportunity to 
respond/supplement the record.  The case was readjudicated in 
an August 2007 supplemental SOC.  Neither the veteran nor his 
representative alleges that notice has been less than 
adequate.

The veteran's pertinent treatment records have been secured, 
including a February 2005 VA audiometry report which was 
requested in the Board's February 2007 remand.  For the time 
period at issue herein, the veteran has not identified any 
records of VA or private evaluations or treatment for hearing 
loss that remain outstanding.  Significantly, hearing loss 
ratings are based on pure tone audiometry and controlled 
speech discrimination testing by a state-licensed 
audiologist.  The RO arranged for VA audiological evaluations 
(with audiometric studies) in September 2004 and July 2007.  
VA's duty to assist is met as to any development for evidence 
pertaining to the time period addressed herein.

Factual Background

In a November 2003 statement, the veteran's employer stated 
that the veteran had been an associate with the company since 
1998.  It was noted that the veteran had successfully "helped 
a number of manufacturers . . . reduce their operating 
costs."  It was also noted that the veteran's hearing problem 
prevented him from participating in customer training 
programs.  Because the veteran could not be effective in a 
training role, "his assignments are typically those that 
don't require extensive customer interaction."

On September 27, 2004 the veteran was afforded a VA 
audiological evaluation.  Puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
30
75
90
85
LEFT
-
25
65
75
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.

In a November 2004 statement, the veteran indicated that he 
missed many opportunities to work as a consultant because of 
his inability to be in a classroom setting where two or more 
people talking distorted his ability to communicate.  The 
veteran also maintained that if he were tested "in a real 
world setting, instead of a sound proof room," the severity 
of his hearing loss would be apparent.

During a February 2005 VA audiological consultation the 
veteran complained of worsening hearing acuity since his last 
evaluation in September.  He complained that he was no longer 
able to hear the radar detector in his car.  On authorized 
audiological evaluation, puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
30
75
85
85
LEFT
-
25
65
75
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 68 percent in the left ear.

VA outpatient treatment records note that the veteran was 
fitted for new hearing aids after complaining about an 
unacceptable level of feedback on several occasions from 
March 2005 to June 2005.  In July 2005, he reported good 
sound quality in both his hearing aids and denied any 
tolerance problems.  

On July 2007 VA audiological evaluation, the veteran reported 
that his hearing aids helped when watching television.  Other 
than that he did not wear them because he was bothered by 
background noise amplification.  He stated he was unable to 
work as a consultant because of his inability to hear speech 
correctly.  On examination, puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
30
80
85
85
LEFT
-
35
75
75
85
Speech audiometry revealed speech recognition ability of 84 
percent in each ear.  After reviewing the claims file, the 
examiner opined that the veteran's hearing loss, when 
considered without regard to his other disabilities, does not 
render him unable to work.  The examiner stated:

Certainly, it can be expected that the 
veteran's high frequency loss may result 
in some difficulty understanding speech 
in noisy settings.  However, with 
appropriate hearing aids (to include 
directional microphones and an FM 
assistive devise, if needed, for improved 
speech understanding at a distance and in 
background noise) and with reasonable 
accommodations as specified in the 
Americans with Disabilities Act, the 
veteran's hearing loss alone should not 
preclude substantially gainful 
employment.  It should be noted that the 
veteran's current aids, while 
cosmetically appealing due to their small 
size, are less than ideal for 
communicating in settings involving 
distance and background noise (e.g., a 
classroom setting).

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
Diagnostic Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Code 6100.

Disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the pure tone audiometry test.  The horizontal 
lines in 38 C.F.R. § 4.85, table VI, represent nine 
categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
on pure tone audiometry testing.  The numeric designation of 
impaired efficiency (I through XI) are determined for each 
ear by intersecting the horizontal row for the percentage of 
discrimination and the vertical column for pure tone decibel 
loss; thus, for example, with a percent of discrimination of 
70 and average pure tone decibel loss of 64, the numeric 
designation is V for one ear.  The numeric designations are 
then applied to 38 C.F.R. § 4.85, table VII to determine the 
appropriate rating.

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, numeric designations of 
hearing acuity may be alternatively derived based on pure 
tone thresholds alone, under Table VIA.  38 C.F.R. § 4.85(c).  

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

There are three official (appropriate for rating purposes) 
audiometry tests of record for the time period beginning 
September 27, 2004.  A September 2004 VA audiogram showed 
that average pure tone thresholds were 70 decibels, right 
ear, and 60 decibels, left ear, and speech recognition was 88 
percent in the right ear and 80 percent in the left ear.  
Under Table VI such findings warrant designations of Level 
"III" hearing acuity for the right ear and Level "IV" hearing 
acuity for the left ear.  As right ear puretone thresholds on 
September 2004 audiometry reflect an exceptional pattern of 
hearing impairment under 38 C.F.R. § 4.86(b), i.e., pure tone 
threshold at 1000 hertz less than 30 and thresholds for 2000, 
3000, and 4000 hertz all 70 decibels or above, the hearing 
acuity level numeric designation may be derived under Table 
VIA.  The 70 decibel right ear average pure tone threshold 
warrants a designation of level VII under Table VIA and 38 
C.F.R. § 4.86(b) (Level VI under Table VIA elevated to VII 
under § 4.86(b)).  As that is more favorable to the veteran 
than the right ear level designation found under Table VI, it 
will be the one applied.  Under Table VII, numeric 
designations of "IV" for the better ear and "VII" for the 
poorer ear warrant a 20 percent rating.  

A February 2005 VA audiogram showed that average pure tone 
thresholds were 68.75 (69) decibels, right ear, and 61.25 
(61) decibels, left ear, and speech recognition was 92 
percent, right ear, and 68 percent, left ear.  Under Table VI 
such findings warrant designations of Level "II" hearing 
acuity for the right ear and Level "V" hearing acuity for the 
left ear.  As right pure tone thresholds on February 2005 
audiometry reflect an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86(b), the hearing acuity 
level numeric designation may be derived under Table VIA.  
The 69 decibel right ear average puretone threshold warrants 
a designation of level VI under Table VIA and 38 C.F.R. § 
4.86(b) (Level V under Table VIA elevated to VI under § 
4.86(b)).  As that is more favorable to the veteran than the 
right ear level designation found under Table VI, it will be 
the one applied. Under Table VII, numeric designations of "V" 
for the better ear and "VI" for the poorer ear warrant a 20 
percent rating. 

A July 2007 VA audiogram showed that average pure tone 
thresholds were 70 decibels, right ear, and 67.5 (68) 
decibels, left ear, and speech recognition was 84 percent, 
bilaterally.  Under Table VI such findings warrant 
designations of Level "III" hearing acuity for the right ear 
and Level "III" hearing acuity for the left ear.  As right 
pure tone thresholds on July 2007 audiometry reflect an 
exceptional pattern of hearing impairment under 38 C.F.R. § 
4.86(b), the hearing acuity level numeric designation may be 
derived under Table VIA.  The 70 decibel right ear average 
pure tone threshold warrants a designation of level VII under 
Table VIA and 38 C.F.R. § 4.86(b) (Level VI under Table VIA 
elevated to VII under § 4.86(b)).  As that is more favorable 
to the veteran than the right ear level designation found 
under Table VI, it will be the one applied.  Under Table VII, 
numeric designations of "III" for the better ear and "VII" 
for the poorer ear warrant a 20 percent rating.  

Consequently, after reviewing all the audiograms for the time 
period involved, the Board finds that the disability is 
properly evaluated as 20 percent disabling under the 
schedular criteria throughout.  The 20 percent rating 
assigned for the period beginning September 27, 2004, 
reflects the greatest degree of disability objectively shown 
(by official audiometry) during that period.  See Fenderson, 
supra.  

The Board also notes that the veteran, in a November 2004 
statement, raised the issue of the appropriateness of 
audiometric testing in a sound controlled room.  In Martinak 
v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held 
that audiometric testing in sound controlled rooms are 
adequate testing grounds for rating purposes.  In addition, 
the Board finds that the most recent (2007) VA examination is 
adequate for rating purposes.  The examiner reviewed the 
veteran's claims file, noted that the veteran experienced 
hearing difficulty, especially "some difficulty 
understanding speech in noisy settings," and conducted an 
authorized audiometric test.  Because the examiner elicited 
information from the veteran concerning the functional 
effects of his disability, compliance with all applicable 
regulatory provisions was accomplished.  See 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2007).  The veteran has offered no expert 
medical evidence demonstrating that an audiometry test 
conducted in a sound-controlled room produces inaccurate, 
misleading, or clinically unacceptable test results; nor has 
he offered any expert medical evidence demonstrating that an 
alternative testing method exists and that such method is in 
use by the general medical community.  The veteran has simply 
offered his own unsubstantiated lay opinion as to the 
impropriety of this testing method.  No additional action in 
this regard is warranted.  See Martinak, supra. (Even if an 
audiologist's description of the functional effects of the 
veteran's hearing disability was somehow defective, the 
veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.)  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  Specifically, 38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

In the case at hand, the veteran has not required frequent 
periods of hospitalization for his hearing loss for the 
period beginning September 27, 2004, and his treatment 
records for the period are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.

The Board does not doubt that limitations caused by hearing 
loss and the need to wear hearing aids had an adverse impact 
on employability for the period at issue; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  While the veteran's employer 
noted that the veteran's hearing problems prevented him from 
participating in customer training, he also stated that he 
instead received assignments that did not require extensive 
customer interaction.  Furthermore, the veteran was 
successful at these assignments.  The veteran has not 
submitted any additional, more recent, evidence to the 
contrary.  Consequently, the 20 percent rating assigned for 
the period beginning September 27, 2004, adequately reflects 
the clinically established impairment experienced by the 
veteran, and a higher rating for that period (or any segment 
thereof) is not warranted.


ORDER

A rating in excess of 20 percent for bilateral hearing loss 
is denied for the period beginning September 27, 2004.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


